Citation Nr: 1823081	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-28 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to September 2, 2016, and in excess of 30 percent from September 2, 2016 onward, for tremor, bradykinesia, muscle rigidity and stiffness of the left upper extremity, residual of Parkinson's disease.

2.  Entitlement to a rating in excess of 10 percent prior to February 25, 2015, in excess of 30 percent prior to September 2, 2016, and in excess of 40 percent from September 2, 2016 onward, for tremor, bradykinesia, muscle rigidity, and stiffness of the right upper extremity, residual of Parkinson's disease.

3.  Entitlement to a rating in excess of 10 percent prior to February 25, 2015, in excess of 20 percent prior to September 2, 2016, and in excess of 40 percent from September 2, 2016 onward, for tremor, bradykinesia, muscle rigidity and stiffness, stooped posture and balance impairment, left lower extremity, residual of Parkinson's disease (sciatic nerve).

4.  Entitlement to a rating in excess of 10 percent prior to February 25, 2015, in excess of 20 percent from February 25, 2015 onward for tremor, bradykinesia, muscle rigidity and stiffness, stooped posture and balance impairment, left lower extremity, residual of Parkinson's disease (femoral nerve).

5.  Entitlement to a rating in excess of 20 percent prior to September 2, 2016, and in excess of 40 percent from September 2, 2016 onward for tremor, bradykinesia, muscle rigidity and stiffness, stooped posture and balance impairment, right lower extremity, residual of Parkinson's disease (sciatic nerve).

6.  Entitlement to a rating in excess of 20 percent for tremor, bradykinesia, muscle rigidity and stiffness, stooped posture and balance impairment, right lower extremity, residual of Parkinson's disease (femoral nerve).

7.  Entitlement to an initial compensable evaluation for constipation, residual of Parkinson's disease.

8.  Entitlement to an initial compensable evaluation for urinary incontinence, residual of Parkinson's disease.

9.  Entitlement to an initial compensable evaluation for loss of sense of smell, residual of Parkinson's disease.

10.  Entitlement to an extraschedular rating.

11.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to January 26, 2011.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1959 to January 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The case has a complex history as explained in prior Board decisions.  The case was most recently before the Board in April 2016.  At that time, the Board addressed the schedular ratings for Parkinson's disease residuals involving speech disorder, impairment of facial nerves, erectile dysfunction, and dysphasia.  The issues pertaining to the remaining residuals, an extraschedular rating and a TDIU were remanded for additional development and consideration.

Based on the Board's April 2016 decision and a February 2017 rating decision that was issued while the case was in remand status, the issues remaining on appeal are as described on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2).



FINDINGS OF FACT

1.  Prior to September 2, 2016, the symptoms of the Veteran's left upper extremity were characterized by pill rolling tremor and rigidity more closely approximating moderate incomplete paralysis.  From September 2, 2016 onward, the symptoms of the Veteran's left upper extremity were characterized by pill rolling tremor and rigidity and spasticity more closely approximating severe incomplete paralysis.

2.  Prior to September 2, 2016, the symptoms of the Veteran's right upper extremity were characterized by pill rolling tremor and rigidity more closely approximating moderate incomplete paralysis.  From September 2, 2016 onward, the symptoms of the Veteran's right upper extremity were characterized by pill rolling tremor and rigidity and spasticity more closely approximating severe incomplete paralysis.

3.  Prior to February 25, 2015, the symptoms of the Veteran's left lower extremity (sciatic nerve) more closely approximated moderate incomplete paralysis; and from September 2, 2016 onward the symptoms more closely approximated moderately severe incomplete paralysis.

4.  Throughout the appeal period, the symptoms of the Veteran's left lower extremity (femoral nerve) more closely approximated moderate incomplete paralysis.

5.  Prior to September 2, 2016, the symptoms of the Veteran's right lower extremity (sciatic nerve) more closely approximated moderate incomplete paralysis; and from September 2, 2016 onward the symptoms more closely approximated moderately severe incomplete paralysis.

6.  Throughout the appeal period, the symptoms of the Veteran's right lower extremity (femoral nerve) more closely approximated moderate incomplete paralysis.

7.  Throughout the appeal period, the Veteran's constipation has been mild and without abdominal distress.  
8.  Throughout the appeal period, the Veteran's urinary incontinence has not required the use of absorbent material or an appliance.  

9.  Throughout the appeal period, the Veteran's loss of sense of smell has been partial.

10.  From January 5, 2010, the Veteran's service-connected Parkinson's disease residuals precluded substantially gainful employment.

11.  The symptoms of the Veteran's Parkinson's residuals when separately rated are contemplated by the rating schedule and the Veteran has been awarded a total rating throughout the rating period on appeal.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating but not higher prior to September 2, 2016; and a 60 percent rating but not higher from September 2, 2016 onward, for tremor, bradykinesia, muscle rigidity and stiffness of the left upper extremity have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8513 (2017).

2.  The criteria for a 40 percent rating but not higher prior to September 2, 2016; and a 70 percent rating but not higher from September 2, 2016 onward, for tremor, bradykinesia, muscle rigidity and stiffness of the right upper extremity have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, DC 8513 (2017).

3.  The criteria for a 20 percent rating prior to February 25, 2015, for tremor, bradykinesia, muscle rigidity and stiffness, stooped posture and balance impairment, left lower extremity (sciatic nerve) have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, DC 8520 (2017).

4.  The criteria for a rating in excess of 20 percent prior to September 2, 2016; and in excess of 40 percent from September 2, 2016 onward, for tremor, bradykinesia, muscle rigidity and stiffness, stooped posture and balance impairment, left lower extremity (sciatic nerve) have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, DC 8520 (2017).

5.  The criteria for a 20 percent rating prior to February 25, 2015 for tremor, bradykinesia, muscle rigidity and stiffness, stooped posture and balance impairment, left lower extremity (femoral nerve) have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, DC 8526 (2017).

6.  The criteria for a rating in excess of 20 percent from February 25, 2015 onward for tremor, bradykinesia, muscle rigidity and stiffness, stooped posture and balance impairment, left lower extremity (femoral nerve) have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, DC 8526 (2017).

7.  The criteria for a rating in excess of 20 percent prior to September 2, 2016; and in excess of 40 percent from September 2, 2016 onward for tremor, bradykinesia, muscle rigidity and stiffness, stooped posture and balance impairment, right lower extremity (sciatic nerve) have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, DC 8520 (2017).

8.  The criteria for a rating in excess of 20 percent for tremor, bradykinesia, muscle rigidity and stiffness, stooped posture and balance impairment, right lower extremity (femoral nerve) have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, DC 8526 (2017).

9.  The criteria for an initial compensable rating for constipation have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.114, DC 7319 (2017).

10.  The criteria for an initial compensable rating for urinary incontinence have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.115a, 4.115b, DC 7517 (2017).

11.  The criteria for an initial compensable rating for loss of sense of smell have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.87a, DC 6275 (2017).

12.  Effective January 5, 2010, the criteria for a TDIU were met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.16 (2017).

13.  The criteria for entitlement to an extraschedular rating for Parkinson's have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 3.321 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I.  General Rating Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

II.  Specific Rating Criteria

This Veteran's appeal concerns an increased rating for Parkinson's and its residuals.  As applicable to the Veteran's disabilities on appeal, the relevant rating criteria are as follows:

Parkinson's Disease

Ratings for Parkinson's disease, classified in VA regulations as "paralysis agitans," are assigned pursuant to 38 C.F.R. § 4.124a, DC 8004.  Under this DC, a minimum 30 percent rating is assigned if there are "ascertainable residuals" of the disability.  VA must also analyze individual chronic symptoms residual to Parkinson's disease under the appropriate DCs for that body system.  See 38 C.F.R. § 4.124a.  If there are identifiable residuals that can be rated under a separate diagnostic code and the combined disability rating resulting from these residuals exceeds 30 percent for any period, then the separate ratings will be assigned for that period in place of the minimum rating assigned under DC 8004.

Neurological conditions such as Parkinson's disease are evaluated under the section of the Rating Schedule beginning at 38 C.F.R. § 4.120, conducting evaluations by comparison.  38 C.F.R. § 4.120 provides that disability in this field is ordinarily to be rated in proportion to the impairment of motor, sensory or mental function.  The rater is to consider especially psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, injury to the skull, etc.  In rating such disability the rater is to refer to the appropriate schedule.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  

The provisions of 38 C.F.R. § 4.124a provide that evaluations of neurological conditions such as Parkinson's disease, and their residuals may also be rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  Psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, etc. are to be considered.  With partial loss of use of one or more extremities from neurological lesions, the rating is by comparison with mild, moderate, severe, or complete paralysis of peripheral nerves.  As it pertains to peripheral nerve disabilities the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve.  When the involvement is wholly sensory, the rating is for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.
All Radicular Groups

DC 8513 provides (as to the major side) for a 20 percent rating for mild incomplete paralysis; a 40 percent rating for moderate incomplete paralysis; a 70 percent rating for severe incomplete paralysis; and a 90 percent rating for complete paralysis.  As to the minor side, DC 8513 provides for a 20 percent rating for mild incomplete paralysis; a 30 percent rating for moderate incomplete paralysis; a 60 percent rating for severe incomplete paralysis; and a 80 percent rating for complete paralysis.  38 C.F.R. § 4.124a.

Sciatic Nerve

DC 8520 pertains to the sciatic nerve.  It provides for a 10 percent rating for mild incomplete paralysis; a 20 percent rating for moderate incomplete paralysis; a 40 percent rating for moderately severe incomplete paralysis; a 60 percent rating for severe incomplete paralysis with marked muscular atrophy; and an 80 percent rating for complete paralysis where the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a.


Femoral Nerve

DC 8526 pertains to the sciatic nerve.  It provides for a 10 percent rating for mild incomplete paralysis; a 20 percent rating for moderate incomplete paralysis; a 30 percent rating for severe incomplete paralysis; and a 40 percent rating for complete paralysis of the quadriceps extensor muscles.  38 C.F.R. § 4.124a.

Constipation

DC 7319 (for irritable colon syndrome, spastic colitis, mucous colitis, etc.) provides for a noncompensable rating for mild symptoms, defined as disturbances of bowel function with occasional episodes of abdominal distress; a 10 percent rating for moderate symptoms, defined as frequent episodes of bowel disturbance with abdominal distress; a maximum 30 percent rating is warranted for severe symptoms, defined as diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114.

Urinary Incontinence

DC 7517 relates to an injury of the bladder and according to the schedule is to be rated as a voiding dysfunction.  38 C.F.R. § 4.115a, for voiding dysfunction, is rated as urine leakage, frequency, or obstructive voiding.  Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the wearing of absorbent materials which must be changed less than two times per day warrants a 20 percent rating.  The need to wear absorbent materials which must be changed two to four times per day warrants a 40 percent rating.  The use of an appliance or wearing of absorbent materials which must be changed more than four times per day warrants a 60 percent rating.  38 C.F.R. § 4.115b

Urinary frequency with a daytime voiding interval between one and two hours or awakening to void three to four times per night warrants a 20 percent rating.  Daytime voiding interval less than one hour or awakening to void five or more times per night warrants a 40 percent rating.  Obstructive voiding symptomatology with urinary retention requiring intermittent or continuous catheterization warrants a 30 percent rating.  

Loss of Sense of Smell

DC 6275 pertains to a complete loss of the sense of smell and provides for a 10 percent rating for such loss.  38 C.F.R. § 4.87a.

III.  Facts

Since the Veteran's service connection for Parkinson's in January 2010, he has had VA examinations for this condition in February 2010, March 2011, December 2013, February 2015, and September 2016.  Pursuant to the Board's remand in April 2016, the Veteran also had a VA muscle injuries examination and peripheral nerves examination in October 2016.  Each is relevant to the Veteran's increased ratings claims and will be described.  Additionally, there are numerous VA treatment records for the Veteran's Parkinson's.  These will also be described.

A May 2008 VA treatment note highlighted that the Veteran had an evaluation for a tremor that he first noticed six months before that affected his left upper extremity.  It occurred mostly at rest and he could usually control it when he thought about it, but it usually appeared when he walks.  His wife thought he was getting slower, but he had no postural instability and no memory problems.  He had no balance problems, no writing problems, some problem with swallowing, but he did not shock on any food.  He had no significant drooling and no depression or hallucination.  He had a pill rolling tremor on the left upper extremity but no rigidity.  He had a stable gait, and tandem, decreased arm swing on the left.  The assessment was most likely Parkinson's.

A July 2008 VA treatment note showed that the Veteran felt that there was improvement with his tremor however he still experienced some on his left upper extremity.  His lower left tremor had disappeared completely.  There was no bradykinesia, no rigidity, and no postural instability.  His motor strength was normal as was his muscle tone.  He had a pill rolling tremor on the left upper extremity when he was distracted but no rigidity.  His postural stability was good.  His gait was noted as stable.

A January 2009 treatment note showed a tremor in his left upper extremity mostly at rest,  His wife thought he was getting slower.  He had no postural instability or memory problems, no balance problems, no writing problems but some problems with swallowing but he did not shock on any food. He had no significant drooling.  His strength was normal as was his muscle tone and bulk.  He had a pill rolling tremor on the left upper extremity when distracted but no rigidity.  He had good stability and his gait was stable.  His arm swing was tandem but decreased on the left.  

An August 2009 treatment note showed mild symptoms that did not interfere with his daily activities.  He reported no falls or diplopia.  He reported getting slow and having trouble initiating movements as well as some stiffness in his left arm.  His wife reported a left lower extremity tremor that occurred once in a while.  His memory and concentration were normal.  His muscle tone was normal and he had no limb ataxia.  He had a left upper extremity pill roll tremor with cogwheel rigidity in the left elbow and left wrist.  His postural stability was normal but his gait had bradykinesia with normal balance.  

The February 2010 examination explained that for about three years the Veteran noted a tremor of his left upper extremity, and dragging of his left lower extremity.  He walked slower with shorter steps and stooped posture.  His voice had gotten softer.  His balance was "fairly good" and he had nocturia three to four times per night.  He seemed to have slight decreased blink rate and mask faces.  His extraocular movements were full and his face moved symmetrically.  His deep tendon reflexes were symmetric and he had good strength throughout.  He had a resting tremor which was supination pronation in type of the left upper extremity.  His right side seemed "fairly good" at that point and he was able to stand easily from a seated position.  He had decreased arm swing and tremor on the left, but did "fairly well" on turns and had good postural stability.  

In an April 2010 treatment note the Veteran reported a left upper extremity resting tremor and some stiffness, he also had an occasional tremor affecting his left lower extremity.  His voice had become hoarse and weaker and he only choked if he ate fast.  He denied imbalance.  He stated he had become more emotional but denied hallucinations.  He had cogwheel rigidity in the left upper and lower extremities, no limb ataxia and left upper extremity pill roll tremor.  His postural stability at that time was normal.  He had bradykinesia of his gait and decreased arm swing.  

An October 2010 VA treatment note highlighted that the Veteran denied falls, imbalance, swallowing problems, and memory problems.  He had cogwheel rigidity in the left upper and left lower extremities.  His left and right upper extremities had pill rolling tremors and a resting tremor in the left lower extremity as well.  His postural stability was normal but he had bradykinesia in his gait and decreased arm swing.  

A January 2011 VA treatment note showed more trouble walking and swallowing.  It was becoming harder for the Veteran to stand up from a sitting position and to get out of the car.  He was having trouble with his fine motor skills like buttoning his shirt and his tremors were worse especially when he was anxious.  He reported new onset of left foot numbness over the plantar area which had started one month before.  He had been dragging his left foot lately.  He had recently noticed lost depth perception, especially when driving.  His strength was noted as 5/5 all over except for left foot dorsiflexion which was 4/5, eversion 4+/5, and inversion 5/5.  He had cogwheel rigidity in the left upper and lower extremities, moderate bradykinesia with the left greater than the right.  He had no limb ataxia.  His left and right extremities had pill rolling tremor.  There was a resting tremor in the left lower extremity as well.  He had a stooped posture with a negative retropulsion test.  His gait had decreased arm swing.  

The March 2011 VA examination showed he had developed a masked face and was getting choked on food.  His handwriting had developed micrographia and his voice hypovolemia.  He stumbled but had no significant falls at that point.  He had a lot of difficulty using his hands for buttons and tying shoes and he had difficulty dressing himself.  He walked stooped over and dragged his left foot slight and took short, choppy steps in walking.  He had good strength in all four extremities, deep tendon reflexes were all one plus and equal, and there were plantar responses flexor bilaterally.  He did not have cogwheel rigidity of the left upper extremity, but there was a slight amount of rigidity in the right upper extremity.  He had alternating three to five cycles per second tremor of the left upper extremity at rest, but it was not observed in the right upper extremity.  He had positive glabellar reflex, and positive palmomental reflex bilaterally.  Finger-nose-finger testing was normal.  Sensory examination was intact to pinprick, proprioception and vibration.  He had bradykinesia getting up out of a chair and he stooped forward when he walked.  He had no foot drop on either side, but had difficulty with his left foot and left leg due to Parkinson's.  

In a May 2011 treatment note the Veteran felt his trouble walking, swallowing, standing up form a sitting position, and buttoning his shirt were progressively worsening.  His tremors bothered him when he was anxious and with strenuous exercise.  His motor strength was normal all over except for his left foot dorsiflexion which was 4/5.  He had cogwheel rigidity in the left upper and lower extremity and moderate bradykinesia.  There was no limb ataxia and he had pill rolling tremor in both hands.  His postural stability was negative retropulsion test and he could stand up with arms against his chest after two attempts.  His gait had decreased arm swing, stooped posture and small steps.  He turned 360 degrees in ten steps.  

A January 2012 VA treatment note highlighted that the Veteran related increasing difficulty with fine motor movements which were unrelated to the degree of tremors.  He continued to have constipation.  His motor strength was normal.  His muscle tone was slightly increased on the left with more pronounced cogwheeling.  No limb ataxia was noted.  He had no resting tremor, action tremor, pill rolling quality when starting to ambulate.  His gait was shuffling with festination noted.  

A February 2012 occupational therapy consult showed the Veteran having difficulty with buttons and donning his socks and shoes.  He complained of difficulty getting in and out of chairs.  He reported having one fall recently.  

An August 2012 neurology note described the Veteran feeling that his tremors were stable since his last visit.  They were still limited to his left side.  He did endorse increased difficulty walking, not picking his feet up, stumbling, an occasionally he had to stabilize himself against a wall.  He had one fall a year prior in the bathroom and used a cane at home.  His wife noted vague changes to memory.  He continued to have difficulty in swallowing food.  His motor strength was 4/5 and he had minimal rigidity in the bilateral upper extremities, but no cogwheeling.  He had a medium amplitude resting tremor of the left hand, but no intention or postural tremor.  His gait was slow with medium-length steps and minimal arm swing of the left arm.  He felt slightly less stable when walking.  

A January 2013 treatment note showed increased problems with unsteadiness as well as speech.  He had three falls since his last visit in the shower, taking off his pants and on the ice.  He noticed increased stumbling of feet, he used a cane intermittently, and denied feelings of overall rigidity.  His speech trouble was described as low volume, running words together, and stuttering.  He lost his train of thought more easily and he spoke with a low tone.  He denied cognitive impairment.  He still drove and there was no bowel or bladder changes.  His motor strength was noted as 4+ and muscle tone was good with minimum rigidity.  His limb ataxia was slow and he had a resting tremor in the left hand.  His postural stability was fair to good and his gait had a shortened stride with minimum arm swing bilaterally.

The December 2013 VA examination showed mild stooped posture, moderate balance impairment, moderate bradykinesia, and mild loss of automatic movements.  There were mild speech changes and tremors that were mild in the right upper extremity and moderate in the left upper extremity.  There was no tremor in the right lower extremity but mild tremor in the left lower extremity.  The Veteran had muscle rigidity in the form of mild rigidity in the left lower extremity.  He had moderate depression but no cognitive impairment or dementia.  There was no loss of sense of smell, no sleep disturbance, but he did have incontinence with no absorbent material required or use of an appliance required.  He had mild constipation and erectile dysfunction that precluded intercourse.  His Parkinson's affected his ability to work.  

A January 2014 VA treatment note showed that the Veteran had a tremor bilaterally when resting with the left greater than the right.  He had difficulty standing up sometimes and took a few seconds to start walking.  He had no freezing episodes, no dyskinesia, but had fallen a few times for the past six months.  He also had memory issues for the past year forgetting names and appointments.  He also had constipation, but no delusions.

An August 11, 2014 treatment note noted that the Veteran had an episode the week before where he could not walk for a time, some slight weakness in the left foot, and his speech was slightly affected.  An August 20, 2014 VA treatment note showed that when he got up he had a tendency to fall back down.  He reported that three weeks ago he woke up and reported that nobody could understand what he was saying but that this had gradually improved.  An August 21, 2014 VA treatment note showed that his stiffness had improved.  He had some falls at home.  He had had an episode of slurred speech a few weeks before which had improved.

A September 2014 treatment note described that the Veteran felt his mouth felt "numb."  His wife said he slurred his words.  He reported running out of breath when speaking in mid-sentence.  His voice was described as moderately hoarse/breathy quality with low volume.  A December 2014 VA treatment note showed the Veteran having increased problems with stiffness and balance problems.  He had more tremors recently.  He was still having a little speech problem apparently related to the Parkinson's.  He had some constipation.  A January 2015 treatment note showed the Veteran had a history of hoarseness for the past year with a breathy voice quality.

The Veteran had a hearing before the Board in December 2014.  He stated that up until a year ago his tremors were pretty well under control but now they kept coming back and his medication did not control it.  He noted that he was not able to write when he was having tremors.  He would drop things.  With regard to speech, he stated he would run out of air before he could get through with a sentence.  He stated that a doctor told him his vocal cords weren't closing completely.  He was having difficulty in moving his extremities including some difficulty walking.  He had difficulty getting up out of a chair.  When he walked he had to keep reminding himself to pick up his feet.  He stated he would "walk real slow."  His feet would drag.  He noted that he had fallen "a couple times" in the past six months.  He stated that he only had muscle stiffness in his legs.  He stated that he didn't feel it in his arms as much.  His wife stated that she noticed his muscles stiffening up.  His wife stated that he would start a sentence and get partway through it and then forget what he was going to say.  He noted that his tremors lasted "only about 30 minutes to an hour."  

The Veteran's wife noted that in the last eight months she was having to help him do a lot of things.  The Veteran stated that his symptoms were getting progressively worse week-by-week.  He noted his leg bothered him and that he didn't have an appetite anymore.  He stated he was having swallowing issues.  

The February 2015 VA examination showed mild stooped posture, moderate balance impairment, moderate bradykinesia, mild loss of automatic movements, and mild speech changes.  There were moderate tremors of the right and left upper extremities and mild tremors of the right and left lower extremities.  There was moderate muscle rigidity of the right and left upper extremities and mild rigidity of the right and left lower extremities.  The Veteran had moderate depression but no cognitive impairment.  There was no loss of sense of smell at this time and no sleep disturbance.  He had mild difficulty in swallowing and chewing and urinary incontinence that did not require absorbent material or use of an appliance.  He had mild constipation and erectile dysfunction that precluded intercourse.  The Parkinson's affected his ability to work.  

A February 2015 treatment note showed the Veteran having more trouble with balance.  He would fall when he got up out of a chair.  When he got up he would want to turn but his legs "don't want to."  He had trouble getting clothes on and could not button and pull pants and socks up.  His tremor was under control except when stressed.  His motor strength was 5/5 in the upper extremities and 4/5 in the lower extremities.  His gait had decreased arm swing.  

A medical opinion was obtained in March 2015.  The examiner stated that most all of the Veteran's symptoms were related to Parkinsonism.  The frequency was constant and the severity was moderate.  The duration of the symptoms was mostly during the wake state.  A December 2015 treatment note showed the Veteran having more balance problems and some problems with freezing.  

A March 2016 neurology treatment note showed no tremors or stiffness.  He had chorea-like activities in his upper extremities and neck which were consistent throughout the day.  His balance was gradually worsening.  He fell about three times last year.  He trapped his legs, especially on uneven ground.  He felt unsteady when he first stood up but denied dizziness or lightheadedness.  He sometimes had slurred speech.  He had no trouble swallowing solid or liquid food.  His wife noticed some short term memory loss.  His neck had no rigidity.  His strength was 5/5 in the upper extremities and 4+/5 in the lower extremities.  There was no increased in muscle tone.  He could keep balance during the pull test.  He was unable to stand up from a chair without using his upper extremities.  His speed and stride length were normal.  He had no trouble turning and could do tandem gait.  

A July 2016 neurology note showed the Veteran endorsing gait instability.  He noted that he had tripped and fallen backwards twice.  He currently walked with a cane.  He had more trouble getting up from a seated position and trouble getting dressed.  He stated that his tremors had stayed the same since March.  He felt like the chorethoid movements of his head and neck had improved.  His motor strength was 5/5 and his muscle tone had rigidity in all four extremities worse in the lower extremities.  His gait was slow and careful with no shuffling noted.  The Veteran endorsed worsening gait instability and symptoms of worsening dyskinesia.

The September 2016 VA examination showed moderate stooped posture, moderate balance impairment, moderate bradykinesia, moderate loss of automatic movements, and moderate speech changes.  The tremors of the left and right upper and lower extremities were all moderate.  The muscle rigidity of the left and right upper and lower extremities was all moderate.  This examiner noted no depression and no cognitive impairment.  There was partial loss of sense of smell, mild sleep disturbance, mild difficulty chewing/swallowing, and urinary incontinence requiring no absorbent material or use of an application.  There was mild constipation and severe sexual dysfunction.  The examiner noted that the Veteran had significant disability of all four extremities because of the tremor and rigidity being worse.  His speech and balance were worse.  

The October 2016 VA examination noted that the Veteran had spasticity and rigidity all over his entire body.  Giving a percentage involvement was difficult because it was generalized.  His involvement was moderate to marked and was progressing being more marked than moderate.  He had problems swallowing and talking, problems walking, and had to take big steps so as to not fall forward on his face.  He had trouble getting up from a chair.  He had "freezing."  He was beginning to have some loss of memory and used a cane and walker.  He was noted as being close to wheelchair-bound.  He was noted as having "a more severe form of Parkinson's."  In the October 2016 peripheral nerves examination, the examiner stated that Parkinson affects the neuromuscular junction of muscles throughout the body, and the examiner was not able to determine any such nerve that was affected or not affected.

A December 2016 VA treatment note showed the Veteran's balance getting worse.  He stated his legs would "freeze up" and he felt that he cannot keep going.  He reported not having many falls.  He reported feeling very stiff after sitting for an hour or more.  He stated his tremors would sometimes get worse under stress.  His motor strength was 4/5.  He had rigidity in all four extremities but worse in the lower extremities.  He had chorethoid movement of the neck and head consistent with dyskinesia.  His gait was slow and careful with no shuffling noted.  He was unable to walk in tandem.  

IV. Analysis

Left Upper Extremity

The Veteran has been rated at 20 percent for this extremity prior to September 2, 2016 and at 30 percent from September 2, 2016 onward.  Prior to September 2, 2016, this extremity was rated under DC 8515.  From September 2, 2016 onward it was rated under DC 8513.  

The Board finds that prior to September 2, 2016, the symptoms of the Veteran's left upper extremity have more closely approximated moderate incomplete paralysis, but that a rating under DC 8513 is more appropriate and yields the higher rating.  As a preliminary note, moderate incomplete paralysis for the minor extremity under DC 8515 warrants a 20 percent rating.  However, moderate incomplete paralysis for the minor extremity under Diagnostic Code 8513 warrants a 30 percent rating.  The Board finds that during this period, the Veteran's tremor, bradykinesia, and stiffness of the left upper extremity at no time was worse than can be described as moderate.  This is so because during this period the Veteran had a tremor in his left upper extremity.  At the time of the May 2008 VA examination, the tremor occurred mostly at rest.  Furthermore, he had no rigidity at this time.  Looking to VA treatment notes, from June 2008 through August 2009 the Veteran continued to have pill rolling tremor in this extremity and only had some stiffness beginning in August 2009.  This tremor and stiffness continued through April 2010.  The Board notes that the Veteran reported having trouble with fine motor skills like buttoning by the time of the January 2011 VA treatment note.  This difficulty continued through his March 2011 and January 2012 VA examinations.  By the time of his December 2014 Board hearing, the Veteran recounted that he would drop things.  Indeed, even up to the time of the February 2015 VA examination the tremor in his left upper extremity was described as "moderate" with similarly moderate muscle rigidity in the left upper extremity.  For these reasons, the Board finds that prior to September 2, 2016, the Veteran's symptoms of the left upper extremity more closely approximated moderate in complete paralysis, and thus a 30 percent but not higher rating for the minor extremity under DC 8513 is warranted.

From September 2, 2016 onward, the Board finds that the symptoms of the Veteran's left upper extremity more closely approximated severe incomplete paralysis, and thus a 60 percent rating is warranted under DC 8513.  This is so because beginning at the time of the September 2016 VA examination, while the examiner may have described the tremor of the left upper extremity as moderate, the examiner also noted that the Veteran had "significant disability" in all four of his extremities at that time.  Continuing, by the October 2016 VA examination the examiner noted the Veteran having spasticity and rigidity all over his body.  Notably, the involvement was characterized as moderate to marked.  A higher rating for complete paralysis during this period is not warranted however.  This is so because while there was significant disability during this period, the evidence does not reflect the Veteran being unable to use this extremity.  The Board acknowledges the Veteran feeling "very stiff," but notes the Veteran could still use his upper extremities to lift himself out of a chair.  As such, a rating in excess of 60 percent for this extremity during this period is not warranted.

Right Upper Extremity

The Veteran has been rated at 10 percent for this extremity prior to February 25, 2015, at 30 percent prior to September 2, 2016 and at 40 percent from September 2, 2016 onward.  Prior to February 25, 2015 the Veteran was rated under DC 8515.  However, as noted above the Board finds DC 8513 to be the more appropriate DC, and it yields a higher rating and thus is more beneficial to the Veteran.  The Board also notes that the Veteran's right hand is his dominant hand, and thus the major extremity under the DC.  See February 2015 VA examination report.

The Board finds that for the period prior to September 2, 2016, the symptoms of the Veteran's right upper extremity more closely approximated moderate incomplete paralysis and thus warranted a 40 percent rating.  This so because during this period the Veteran reported pill rolling tremor in this extremity.  This is evidenced in the January 2011 VA examination report.  In his March 2011 VA examination, the Veteran noted having difficulty using his hands in tying his shoes and a "slight" amount of rigidity in the right upper extremity.  By the time of the December 2014 Board hearing, the Veteran reported dropping things and by the time of the February 2015 VA examination, the tremors of his right upper extremity were still being described as moderate.  Indeed, at the time of the March 2015 opinion the frequency of his symptoms was described again as moderate.  Thus, for the period prior to September 2, 2016, the Veteran's symptoms of his right upper extremity more closely approximated moderate incomplete paralysis thus warranting a 40 rating but not higher. 

The Board finds that from September 2, 2016 onward, the Veteran's right upper extremity symptoms more closely approximated severe incomplete paralysis thus warranting a 70 percent rating, but not higher.  This is so because beginning with the September 2016 VA examination, though the muscle rigidity as described as moderate, the examiner described "significant disability" and tremors and rigidity begin worse in all extremities.  A higher rating is not warranted because during this period the symptoms did not approximate complete paralysis of the right upper extremity.  This is so because the Veteran was still able to use his right upper extremity in getting out of chairs.  While the Board acknowledges the Veteran's difficulty or inability in writing, the evidence does not reflect symptoms approximating complete paralysis of the right upper extremity.  As such, a rating for this extremity in excess of 70 percent is not warranted.

Left Lower Extremity (Sciatic Nerve)

The Veteran has been rated for the sciatic nerve of this extremity under 38 C.F.R. § 4.124a, DC 8520 at 10 percent prior to February 25, 2015, at 20 percent prior to September 2, 2016, and at 40 percent from September 2, 2016 onward.

The Board finds that prior to February 25, 2015; a 20 percent rating for the sciatic nerve of the Veteran's left lower extremity is warranted, but no higher.  This is so because during this period, the Veteran's symptoms more closely approximated moderate incomplete paralysis.  As far back as August 2009, the Veteran's wife reported a left lower extremity tremor occurring once in a while.  By February 2010 the Veteran was dragging his left lower extremity.  In April 2010 the tremor in his left lower extremity was described as occasional.  The Veteran reported dragging of his left foot by January 2011.  Trouble walking continued through May 2011.  By August 2012 the Veteran's gait was slow with medium-length steps.  By the time of the December 2013 VA examination, the tremor in the left lower extremity as described as mild.  An early August 2014 treatment note highlighted slight weakness in the left foot.  Thus, the Board finds that throughout the period prior to February 25, 2015, the Veteran's symptoms in the sciatic nerve of this extremity more closely approximated moderate incomplete paralysis, but no higher.  A higher rating is not warranted because the Veteran's symptoms do not approximate moderately severe incomplete paralysis.  The Veteran could still walk during this period, albeit with some trouble.  As such, a rating of 20 percent prior to February 25, 2015 is warranted.

The Board further finds that prior to September 2, 2016, a rating in excess of 20 percent in this extremity is not warranted.  This is so because during this period the Veteran's symptoms more closely approximated moderate incomplete paralysis.  This is so because beginning at the February 2015 VA examination, the Veteran's lower left extremity had a mild tremor but also mild rigidity.  By March 2016 the Veteran noted that he would "trap" his legs on uneven ground.  The rigidity continued through July 2016 and the Veteran's gait was slow.  The Board thus finds that the tremor and rigidity the Veteran experienced during this period more closely approximated a 20 percent rating, but not higher.

The Board finds that from September 2, 2016 onward a rating in excess of 40 percent is not warranted.  This is so because during this period the Veteran's symptoms more closely approximated moderately severe incomplete paralysis during this period.  While the Board acknowledges the September 2016 VA examiner described the tremor in the Veteran's lower extremities as mild, the examiner also noted a "significant disability" in all the Veteran's extremities at this time.  The October 2016 VA examination noted spasticity and rigidity all over the Veteran's body.  The Veteran had trouble walking and had to take big steps not to fall on his face.  A higher rating is not warranted because the tremors and rigidity did not approximate severe incomplete paralysis and the Board notes that there is no evidence during this period of marked muscular atrophy.  Even noting the difficulties the Veteran experienced during this period with walking, the Veteran could still walk with the aid of a cane or walker.

Left Lower Extremity (Femoral Nerve)

The Veteran has been rated for the femoral nerve of this extremity under 38 C.F.R. § 4.124a, DC 8526 at 10 percent prior to February 25, 2015, at 20 percent from February 25, 2015 onward.

The Board finds that prior to February 25, 2015 a rating of 20 percent for the femoral nerve of this extremity, but no higher, is warranted.  This is so because the Veteran's symptoms more closely approximated moderate incomplete paralysis of the femoral nerve.  This is so because by February 2010 he walked slower with shorter steps.  By April 2010 the Veteran had bradykinesia of his gait.  This bradykinesia continue through October 2010.  In January 2011 he continued to have trouble walking.  The March 2011 VA examination noted difficulty with the left leg.  By the time of the August 2012 neurology note the Veteran's gait was still slow with medium-length steps.  By the time of the August 11, 2014 treatment note the Veteran had reported some falls at home.  In his December 2014 Board hearing, the Veteran reported muscle stiffness in his legs.  Overall, the Board finds these symptoms to more closely approximated moderate incomplete paralysis of the femoral nerve, and thus a rating in excess of 20 percent is warranted.  

The Board further finds that from February 25, 2015 onward a rating in excess of 20 percent for this extremity is not warranted.  This is so because the Veteran's symptoms more closely approximated moderate incomplete paralysis of the femoral nerve during this period as well.  This is shown during this period by the tremors and rigidity of the left lower extremity noted beginning with the February 2015 VA examination.  The March 2015 medical opinion described the Veteran's symptoms as moderate at that time.  The same rigidity was present by the time of the July 2016 neurology treatment note.  Furthermore, the bradykinesia was described as moderate at the September 2016 VA examination.  By the time of the December 2016 VA treatment note the Veteran had continued rigidity in the lower extremities.  As such, the Board finds that a rating in excess of 20 percent from February 25, 2015 is not warranted.

Right Lower Extremity (Sciatic Nerve)

The Veteran has been rated under 38 C.F.R. § 4.124a, DC 8520 for the sciatic nerve of this extremity at 20 percent prior to September 2, 2016 and at 40 percent from September 2, 2016 onward.

The Board finds that The Board further finds that prior to September 2, 2016, a rating in excess of 20 percent in this extremity is not warranted.  This is so because during this period the Veteran's symptoms more closely approximated moderate incomplete paralysis.  This is so because as early as February 2010 he was walking slower with short steps and stooped posture.  By the time of the January 2011 VA examination, the Veteran continued to have trouble walking as well.  By March 2011 he was taking short, choppy steps in walking.  His gait was described as "shuffling" by the time of the January 2012 VA treatment note.  Indeed, by January 2013 he had noticed increased stumbling of his feet.  By February 2015 VA examination, the Veteran's lower right extremity had a mild tremor and mild rigidity.  By March 2016 the Veteran noted that he would "trap" his legs on uneven ground.  The rigidity continued through July 2016 and the Veteran's gait was slow.  The Board thus finds that the impairment of the Veteran's gait and the tremor and rigidity the Veteran experienced during this period more closely approximate a 20 percent rating, but not higher.

From September 2, 2016 onward, the Board finds that a rating in excess of 40 percent in this extremity is not warranted.  This is so because during this period the Veteran's symptoms more closely approximated moderately severe incomplete paralysis during this period.  While the Board acknowledges the September 2016 VA examiner described the tremor in the Veteran's lower extremities as mild, the examiner also noted a "significant disability" in all the Veteran's extremities at this time.  The October 2016 VA examination noted spasticity and rigidity all over the Veteran's body.  The Veteran had trouble walking and had to take big steps not to fall on his face.  A higher rating is not warranted because the tremors and rigidity did not approximate severe incomplete paralysis and the Board notes that there is no evidence during this period of marked muscular atrophy.

Right Lower Extremity (Femoral Nerve)

The Veteran has been rated under 38 C.F.R. § 4.124a, DC 8526 for the femoral nerve of this extremity at 20 percent throughout the appeal period.

The Board finds that throughout the appeal period a rating in excess of 20 percent for this extremity is not warranted.  This is so because the Veteran's symptoms more closely approximated moderate incomplete paralysis of the femoral nerve.  This is so because as early as February 2010 he walked slower with shorter steps.  By April 2010 the Veteran had bradykinesia of his gait.  This bradykinesia continue through October 2010.  In January 2011 he continued to have trouble walking.  By the time of the August 2012 neurology note the Veteran's gait was still slow with medium-length steps.  By the time of the August 11, 2014 treatment note the Veteran had reported some falls at home.  In his December 2014 Board hearing, the Veteran reported muscle stiffness in his legs.  Looking at the entire disability picture, the Board finds these symptoms to more closely approximated moderate incomplete paralysis of the femoral nerve.  Tremors and rigidity of the left lower extremity noted beginning with the February 2015 VA examination.  The March 2015 medical opinion described the Veteran's symptoms as moderate at that time.  The same rigidity was present by the time of the July 2016 neurology treatment note.  Furthermore, the bradykinesia was described as moderate at the September 2016 VA examination.  By the time of the December 2016 VA treatment note the Veteran had continued rigidity in the lower extremities.  Thus, the Board finds that throughout the appeal period the symptoms of the femoral nerve of this extremity more closely approximated moderate incomplete paralysis.

Constipation

In the September 2016 VA examination for Parkinson's, the examiner noted "mild constipation" as a residual of Parkinson's.  The evidence in the record throughout the pertinent appeal period does not show that the Veteran's constipation was more than mild.  Indeed, in the February 2015 VA examination it was described as such.  That is, the evidence does not show frequent abdominal distress or bowel disturbance or severe diarrhea.  For this reason, an initial compensable rating for constipation under DC 7319 is not warranted.


Urinary Incontinence

In the September 2016 VA examination for Parkinson's, the examiner noted that though the Veteran experienced urinary incontinence, no absorbent material was required due to such incontinence.  Furthermore, the use of an appliance was also not required.  Additionally, VA treatment records in 2016 are negative for an incontinency screen, and a urinary incontinence/urgency to void was listed as "no."  Another record notes no pressure, pain, urgency or frequency on urination.  At no time during the appeal period has the Veteran needed to use absorbent material because of his urinary incontinence, and no other ratable symptoms are shown.  As such, an initial compensable rating under DC 7517 is not warranted.  

Loss of Sense of Smell

In the September 2016 VA examination for Parkinson's, the examiner noted only a partial loss of the sense of smell.  Because the evidence of record reflects that the Veteran's loss of smell is not complete, and there is no probative and credible evidence to the contrary demonstrating total loss of smell throughout the pertinent period on appeal, the criteria for a compensable have not been more nearly approximated.  As such, an initial compensable rating for loss of sense of smell under DC 6275 is not warranted.

V.  TDIU and Extraschedular Rating

TDIU

A TDIU may be assigned where the schedular rating is less than total and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. If there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 U.S.C. § 1155; 38 C.F.R. § 4.16(a).

Since the Board's prior decision, the Veteran's combined rating for service-connected residuals of Parkinson's disease has been 100 percent since January 26, 2011.  Thus, the TDIU issue is moot from that date.  The period in question remaining on appeal is from January 5, 2010 (effective date for the award of service connection for Parkinson's disease) to January 25, 2011.  

The Board had remanded the issue to allow for the Veteran to return employment information and for a medical opinion.  The Veteran did not return the form and the medical opinions on the matter pertain to more recent time periods rather than the historical one prior to January 26, 2011.  Nevertheless, the Board finds that there is sufficient evidence for deciding the claim.

A March 2011 VA examination report notes that the Veteran retired as a postal service worker.  He also had worked as a sheriff's deputy, but last worked about two years prior as he was asked to leave this job because of his medical condition.  This would put the Veteran's last employment around 2009, which is prior to the rating period on appeal.

In consideration of the evidence of record, the Board finds that, from January 5, 2010, the Veteran's service-connected Parkinson's disease residuals precluded substantially gainful employment.  This is particularly so when reasonable doubt is resolved in his favor.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  The Veteran's speech problems and all of the nerve problems, including those affecting the four extremities would affect him in this manner.  The schedular requirements were met under 38 C.F.R. § 4.16(a) for the entire period.  Thus, regardless of the rating increases granted above, the Board concludes that a TDIU is warranted effective January 5, 2010.  This is a full grant of the benefit sought for this issue.

Extraschedular Rating

In the April 2016 decision, the Board noted that the extraschedular aspect of the claims for higher ratings was intertwined with the remanded TDIU claim.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Additionally, in an August 2017 brief, the Veteran's representative raised the issue of entitlement to an extraschedular rating in the present case.  Specifically, it was argued that the current symptomatology of the Veteran's Parkinson's warrants a higher evaluation than the schedular for rating disabilities allows."  See 38 C.F.R. § 3.321(b).

First, the Veteran's symptoms are contemplated by the rating criteria as all residuals of the Veteran's service-connected Parkinson's disease are to be evaluated separately under DC 8004.  This has been done as 14 separate conditions have been evaluated separately.

In any case, given the award of a TDIU, as well as the schedular 100 percent combined rating, the extraschedular rating issue is now moot as the Veteran has been awarded the highest possible rating Parkinson's disease residuals since the effective date for the award of service connection.  Once a total rating has been awarded for a disability, there is no longer a basis for an extraschedular rating.  Thus, this specific aspect of the appeal is denied.


ORDER

A 30 percent rating, but no higher, prior to September 2, 2016; and a 60 percent rating, but no higher, from September 2, 2016 onward, for tremor, bradykinesia, muscle rigidity and stiffness of the left upper extremity is granted, subject to the laws and regulations governing the payment of monetary awards.

A 40 percent rating, but no higher, prior to September 2, 2016, and a 70 percent rating, but no higher, from September 2, 2016 onward, for tremor, bradykinesia, muscle rigidity and stiffness of the right upper extremity is granted, subject to the laws and regulations governing the payment of monetary awards.

A 20 rating, but no higher, prior to February 25, 2015, for tremor, bradykinesia, muscle rigidity and stiffness, stooped posture and balance impairment, left lower extremity (sciatic nerve) is granted, subject to the laws and regulations governing the payment of monetary awards.

A rating in excess of 20 percent prior to September 2, 2016; and in excess of 40 percent from September 2, 2016 onward, for tremor, bradykinesia, muscle rigidity and stiffness, stooped posture and balance impairment, left lower extremity (sciatic nerve) is denied.

A 20 percent, but no higher, rating prior to February 25, 2015, for tremor, bradykinesia, muscle rigidity and stiffness, stooped posture and balance impairment, left lower extremity (femoral nerve) is granted, subject to the laws and regulations governing the payment of monetary awards.

A rating in excess of 20 percent from February 25, 2015 onward, for tremor, bradykinesia, muscle rigidity and stiffness, stooped posture and balance impairment, left lower extremity (femoral nerve) is denied.

A rating in excess of 20 percent prior to September 2, 2016; and in excess of 40 percent from September 2, 2016 onward, for tremor, bradykinesia, muscle rigidity and stiffness, stooped posture and balance impairment, right lower extremity (sciatic nerve) is denied.

A rating in excess of 20 percent for tremor, bradykinesia, muscle rigidity and stiffness, stooped posture and balance impairment, right lower extremity (femoral nerve) is denied.

An initial compensable rating for constipation is denied.

An initial compensable rating for urinary incontinence is denied.

An initial compensable rating for loss of sense of smell is denied.

Effective January 5, 2010, a TDIU is granted, subject to the laws and regulations governing the payment of monetary awards.


An extraschedular rating is denied.  




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


